On petition for rehearing. By the Court, Shafter, J.
The petition for a rehearing in this cause upon the merits must be denied ; but, inasmuch as we have serious doubts as to the correctness of the judgment dismissing the appeal on the ground of alleged defects in the notice, that judgment is vacated, and instead thereof, a judgment affirming the judgment of the District Court is directed.
Petition denied and judgment affirmed.
[The above case was decided at the October term, 1863, by the late Supreme Court, but a rehearing was asked, which was denied by the present Court.—Reporter.]